Citation Nr: 1715658	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-15 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and left foot posterior tibial tendon dysfunction, status post arthrodesis and Kidner procedure.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to November 1954, with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  See October 2012 Notice of Disagreement. 

The Board notes that the Veteran originally asserted a claim for flat feet (pes planus).  However in order to encompass all medical diagnoses of record, the Board has recharacterized and broadened the scope of the claim as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus increased in disability during his active military service, and the increase was not clearly and unmistakably due to the natural progress of the disease.

2.  The Veteran's left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure, is the result of his active military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure, are met.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that upon entry into the military he had pre-existing bilateral pes planus grade one, which worsened during service to bilateral pes planus grade two by the time of his separation.  See October 2012 VA Form 21-4138.  He maintains that his foot condition was aggravated due to marching and being on his feet for prolonged periods of time during active duty.  See May 2014 VA Form 21-4138.  He further maintains that he did not make frequent complaints or seek additional care for his feet during service because the military looks down on complaints and he felt like he had to just "suck it up."  See October 2012 VA Form 21-4138.  Lastly, the Veteran asserts that he went into the military without any arthritis problems and that during service he began to experience degenerative changes evidenced by his use of feet arch supports, a left ankle brace, and having pain in both feet, which eventually led to his left foot arthritis and multiple surgeries post-service.  See March 2017 Hearing Transcript; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994). 

Where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The Veteran bears the burden of showing that the pre-existing condition worsened in service.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).  Until the Veteran shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011).  

Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

III.  Analysis

Here, there are two current diagnoses of record involving the feet - bilateral pes planus and left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure.  Because these disabilities require application of different legal criteria, they are addressed separately below.

A.  Bilateral Pes Planus

The Veteran's service treatment records (STRs) show that on his February 1952 entrance examination, he had bilateral pes planus, grade one (asymptomatic flexible foot).  Thus, the presumption of soundness does not attach with respect to this disability.  38 C.F.R. § 3.304(b).  Because the presumption of soundness does not apply, the Veteran bears the burden of showing that the pre-existing condition worsened in service.  See Wagner, 370 F.3d 1089.

Here, the Veteran has established that his bilateral pes planus increased in disability during service.  First, he is competent to report experiencing foot pain in service, and the Board finds his assertions in this regard credible.  Additionally, a December 1952 military personnel record notes a doctor's recommendation that the Veteran abstain from participating in any prolonged standing or marching until he received flat feet arches.  Moreover, his November 1954 separation examination noted the Veteran's feet as abnormal and indicated he had bilateral pes planus, grade two (symptomatic flat foot), which is demonstrative of an increase in disability during service.  Lastly, his own credible assertion of an increase in pes planus symptomatology in service is supported by the November 2012 opinion of VA podiatrist J.J.D., who after reviewing the claims file, found that the Veteran's need for orthotics and transition from grade one to grade two pes planus at separation during service showed an aggravation of his foot condition.

Based on the totality of this evidence, the Veteran has satisfied his burden of establishing an increase in disability during service, and the presumption of aggravation is triggered.
Moreover, the Board cannot find that the increase in disability was clearly and unmistakably the result of the natural progress of the disease.  While there is a medical opinion of record that states that the Veteran's bilateral pes planus did not worsen beyond its natural progression during service, the above-cited favorable November 2012 medical opinion supports the Veteran's claim.  Accordingly, as the high evidentiary standard required to rebut the presumption has not been met in this case, service connection is warranted for bilateral pes planus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

B.  Left Foot Posterior Tibial Tendon Dysfunction

Here, the Board notes that the Veteran has a current diagnosis of left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure.  See January 2012  report of R.E.H., D.P.M.; January 2012 operative report from St. Elizabeth Hospital.  Therefore, the first element of service connection is established.

Regarding the second element of service connection, in-service incurrence of an injury or disease, as noted above the Veteran is competent, as a lay person, to describe in-service symptoms of recurrent pain and use of assistive devices, such as arches and an ankle brace, and the Board finds his assertions in this regard credible.  See March 2017 Hearing Transcript.  Therefore, the second element of service connection is met.

As to the third element of service connection, nexus, the only competent opinion addressing the etiology of the Veteran's left foot disability is from VA podiatrist J.J.D, who opined that the Veteran's left foot degenerative changes were caused from his time in service.  In support of his opinion, the podiatrist noted the Veteran's foot pain and need for orthotics in service, his continued pain and treatment since service, and his "abnormal progression of arthritic changes and need for subtalar fusion," and indicated that such symptomatology is a more severe progression of the Veteran's symptoms than would be expected over a lifetime.  The Board acknowledges that that the podiatrist's ultimate conclusion was in relation to degenerative changes, as opposed to the tibial tendon dysfunction, but he also noted that the totality of the Veteran's symptomatology since service led to the Veteran's need for "subtalar fusion," or arthrodesis, which the medical evidence of record indicates was performed to address the Veteran's tibial tendon dysfunction.  See Dorland's Illustrated Medical Dictionary (31st ed., 2007), p. 159 (defining arthrodesis is defined as "the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint surfaces.").  The Board therefore construes J.J.D.'s opinion as favorable to the Veteran's left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Critically, there is no competent opinion to the contrary.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure, is also warranted.


ORDER

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and left foot tibial tendon dysfunction, status post arthrodesis and Kidner procedure, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


